Fuld, J.
(dissenting). Patently unfair, unquestionably prejudicial, the practice of charging a defendant as a prior felony offender in the indictment and permitting proof thereof at the trial, should be condemned and outlawed. Before 1926, that procedure was upheld as proper and necessary, but that, it seems to me, was because, absent pertinent regulatory legislation, it was the only method by which the more severe punishment provided for recidivists could be imposed. (See People v. Sickles, *48156 N. Y. 541.) When, however, section 1943 was written into the Penal Law in 1926, expressly authorizing a district attorney to proceed against a person as a second or fourth felony offender by filing an information accusing him of such previous convictions, the legislature thereby provided a new and exclusive method of enforcing the provisions of sections 1941 and 1942. Not alone the 1926 enactment, but protection of the rights of the accused and a regard for essential concepts of fairness, call upon us to hold that the district attorney should employ the procedure prescribed in section 1943, and no other.
While the opinion in People v. Gowasky (244 N. Y. 451, 460) contains the statement that the “ old practice is still permissible ”, and while that statement is quoted in one other opinion (Matter of Dodd v. Martin, 248 N. Y. 394, 397; see, also, People v. Reese, 258 N. Y. 89,101), it may not be regarded as announcing the law of this state, for in no one of those cases was that question presented. As we have frequently declared, “No opinion is an authority beyond the point actually decided, and no judge can write freely if every sentence is to be taken as a rule of law separate from its association.” (Dougherty v. Equitable Life Assur. Soc., 266 N. Y. 71, 88; see, also, People v. Olah, 300 N. Y. 96, 101; Cardozo, The Nature of the Judicial Process, pp. 29-30.)
I would reverse the judgment of conviction.
Loughban, Ch. J., Lewis, Conway, Desmond and Dye, JJ., concur with Fboessel, J.; Fuld, J., dissents in opinion.
Judgment affirmed.